DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
Claims 1, 2, 4, 6-10 and 12-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings...the inventor's lexicography must prevail ...." Id.
The claimed invention was not reasonably found in the prior art. Personal servers as digital keys, such as devices that carry digital keys for providing access is old and well known as evidenced by numerous prior art cited in the record including US Patents US 5,942,985, US 6,069,647 and US 6,490,443 B1; and NPL Beaufour et al. (NPL 2004); Secure delivery of content, such as cryptography-based content protection is old and well known as evidenced by numerous prior art cited in the record including US 
The cited prior art, however, does not teach or suggest, alone or in combination: “in response to the request to access the digital content, determine whether the user label in the activation code matches with that of the digital content; in response to the user label in the activation code matching with that of the digital content, receive the decryption key from the tangible personal digital key within the wireless coverage range, partially decrypt the digital content using the decryption key, and determine whether the account number in the activation code matches with that of the partially decrypted digital content; and in response to the account number in the activation code matching with that of the partially decrypted digital content, decrypt a remainder of the digital content for access”, as required by independent claims 1 and 14. This decryption procedure is described in connection with on Figs. 9a and 9b and paragraph [0087] of the originally filed specification. While the concepts are not unknown in the art on an individual basis, the particular requirements of the claim when viewed as a whole would make any combination of prior art references only viable with hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/E.C./Examiner, Art Unit 3685           
                                                                                                                                                                                                                         /JACOB C. COPPOLA/Primary Examiner, Art Unit 3685